LATTIMORE, J.
Appellant was convicted in the Thirty-Seventh district court of Bexar county, of the offense of the theft of property of the value of more than $50, ana his punishment fixed at confinement in the penitentiary for a term of 10 years.
The case is brought before us without statement of facts or bills of exceptions. We have carefully examined the indictment, the charge of the court, and the record in its entirety, and find that same in every respect appears to be in conformity with the law.
The judgment of the trial court will therefore be affirmed.